By the Court,

Smith, J.
It is with great reluct-ahce that a writ of certiorari will he granted when the question involves merely an error in the taxation of costs. But cases sometimes arise, which seem to call for a remedy of this kind, or one of equal potency. But this case involves a question other .than that of mere taxation. The statutes of this State provide for a change of venue in certain cases, as well from the Circuit Courts as from the County Courts, and we are called npon in this case, to decide whether the stipulation of the parties for a change of venue will be effectual to give the court to which the venue is proposed to be changed, jurisdiction of the case. We think not. It can in no sense be analogous to an amicable suit entered in a court of record. The court in which the suit is brought cannot by stipulation of the parties, transfer to another its own powers and responsibilities. As the law stood at the time of the change of venue in this case, the Circuit Courts had no jurisdiction of appeals from justices of the peace in civil cases, except in those the venue of which was changed thereto in conformity with the provisions of the statute. These provisions are familiar to all and need not be particularly referred to. Here was no affidavit of prejudice of the judge, or people of the county, and if jurisdiction could be acquired of appeals by the Circuit Court by stipulation of the par. ties, consent would open a clear and direct path from the justice to the Circuit Court, without the intervention of the County Court at all. By the act of the legislature, abolishing the civil jurisdiction of the *644County Courts, oases ponding therein were removed to the Circuit Court. The order of the County Court the venue in this case, shows on its face» tilaat it was made by consent, and not in conformity with the statute.
We think the order of the circuit judge is correct, and the same is affirmed with costs.